Plaintiff had a written contract with the owner of a building, known as the Hotel Bartholdi, for a lease thereof; he entered into an agreement with one Yale whereby he assigned'all his right and interest in said contract, and the lease to be given under it, to Yale, and Yale agreed to employ him to conduct and manage the Hotel for a certain period at a stipulated compensation ; afterwards Yale assigned to the Bartholdi Hotel Company all the rights and interests he had acquired under his agreement with plaintiff. The Hotel Company discharged the plaintiff, to recover damages for which discharge this action is brought. There was no evidence that the Hotel Company assumed any of the obligations of Yale. On the trial certain parol evidence was offered for the purpose of construing certain written instruments, and was excluded. ’ The Court held (Truax, J., writing, Sedgwick, Ch. J., and Freedman, J., concurring) “ that the Hotel Company was not *609liable ; that the exclusion of the parol evidence was correct, the instruments not being ambiguous; that there was nothing to show any error in granting the extra allowance; and that the judgment and order should be affirmed.”